Citation Nr: 1706186	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1962 to October 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the evidentiary record.

The Veteran's claims were remanded by the Board in November 2014 for further development. 


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral tinnitus is related to his military service.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to his military service.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, tinnitus was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Resolving doubt in favor of the Veteran, the Veteran's bilateral hearing loss was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element of service connection for tinnitus and bilateral hearing loss under Shedden is met.  The Veteran has reported that he suffers from tinnitus, which was confirmed upon VA examination.  See, e.g., December 2015 VA examination.  The December 2015 VA examination revealed the following measured puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
75
LEFT
25
45
65
75
65

The speech recognition scores in the right and left ears were 90 percent and 88 percent respectively.  Therefore, the Board finds that the Veteran has current disabilities of bilateral tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The second element of service connection under Shedden is also met.  In a May 2011 Statement in Support of Claim, the Veteran noted he served as a heavy weapons infantryman and was exposed to extremely loud noise from firing weapons without hearing protection.  The Veteran's Certificate of Release or Discharge confirms he worked as a heavy weapons infantryman, and the Veteran also submitted photographs of himself at the time in proximity to guns.  Therefore, the Board finds that the Veteran was exposed to loud noise during service.

The third element of service connection under Shedden is also met in regard to the Veteran's bilateral tinnitus and hearing loss.  The Veteran is competent to report symptoms of tinnitus and decreased hearing acuity, and the Veteran has consistently reported that the symptoms have been present since service.  The Veteran reported hearing loss and ringing in his ears occurred after each firing episode in service, and the Veteran specifically stated "the ringing in [his] ears has never gone away."  See, e.g., Veteran's November 2013 hearing testimony; May 2011 Statement in Support of Claim.

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

The Board affords great probative weight to the Veteran's statements regarding the onset of bilateral tinnitus and hearing loss following excessive exposure to very loud noises including the firing of guns during service.  They are consistent with statements from the Veteran's friends and family, who indicated that the Veteran has had tinnitus and hearing loss for decades since service.  

The Board also affords some probative weight to the opinion of the December 2015 VA examiner, who considered the Veteran's lay statements and evidence of record.  The examiner opined that "3000 Hertz was not tested on the enlistment and separation audiograms.  This frequency is typically affected by noise exposure.  In the absence of this frequency it is at least as likely as not that at least a portion of this Veteran's hearing loss is caused by or a result of noise exposure during military service."  

The Board has also considered the opinion of the January 2016 VA examiner's addendum opinion that the Veteran's current bilateral hearing loss is less likely than not etiologically related to service.  In the January 2016 VA addendum opinion, the VA examiner found that the absence of a threshold shift in the Veteran's audiological evaluations during service does not support a finding that the Veteran experienced hearing loss related to service.  Conversion of the January 1962 entrance examination audiometric results to ISO standards results in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
NA
20
LEFT
35
15
25
NA
30

Conversion of the October 1963 separation examination audiometric results to ISO standards results in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
15
LEFT
15
10
10
NA
30

Instead, the January 2016 examiner found it is at least as likely as not that the Veteran's hearing loss is "due to the combined effects of multiple factors incurred after military service."  See January 2016 addendum opinion.  

The Board notes the December 2015 examiner transposed the entrance and separation audiometric results, indicating there was a positive threshold shift in both ears.  See December 2015 VA examination.  The January 2016 VA examiner subsequently considered the converted audiometric results in the correct order and reached the opposite conclusion in regard to a nexus.  

However, while the January 2016 VA examiner did correct the December 2015 VA examiner's error with respect to transposing the audiometric results, he did not address the absence of testing at 3000 Hertz during service, which the December 2015 examiner indicated was also basis for the prior positive nexus opinion.  

For this reason, the Board finds that the evidence for and against the Veteran's claims for entitlement to service connection for bilateral tinnitus and hearing loss is in relative equipoise.  The Board affords the Veteran the benefit of the doubt and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral tinnitus and hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral tinnitus and hearing loss.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


